DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on March 16, 2020.  Claims 1 – 13 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6 – 9 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0369052 A1 to Nagy et al. (herein after “Nagy” or “Nagy et al. publication").
As to claims 1, 4, 12 and 13,
in a first embodiment, the Nagy et al. publication discloses a travel assistance device that learns driving characteristics for each driver from travel data during manual driving by a driver and applies a learning result to travel control of autonomous-driving (see ¶46), in a vehicle (11) capable of switching manual driving by a driver and autonomous-driving (see Fig. 1 and ¶46), the travel assistance device comprising: 
a processor (24)(see Fig. 1 and ¶23); 
memory (26) in electronic communication with the processor (see Fig. 1 and ¶23);
instructions stored in the memory (see ¶23), the instructions being executable to implement a method comprising: 
storing therein the learning result (see ¶43, where “the driver profile 29 is stored the memory 26 of the electronic controller 12”; see also ¶47, where “electronic processor 24 stores the driving style and the vehicle settings that characterize the style in the driver profile 29”); 
identifying a driver by using driving characteristics during manual driving by a driver (see ¶46, where “the autonomous vehicle 11 learns from the driver's driving maneuvers during manual driving mode and applies the same motion behaviors to the autonomous driving mode”), and 
executing the travel control based the learning result corresponding to the identified driver (see ¶46); 
comparing the driving characteristics during manual driving with the learning result corresponding to a driver (see ¶46).  
The first embodiment of Nagy discloses that the driving style is used to initially populate an empty (i.e., newly created) profile. (See ¶47.)  The first embodiment of Nagy does not specifically disclose that when a difference between the driving characteristic during manual driving and driving characteristics in the learning result is larger than a predetermined value, registering the driving characteristics during manual driving as a learning result of a new driver. 
Another embodiment of Nagy, however, discloses that “the driver profile 29 [can be] updated each time learning mode is enabled (e.g., each time the autonomous vehicle 11 is driven manually). In some embodiments, the driver profile 29 is updated (adjusted) by replacing existing settings with new settings, which are based on the driving style as most recently determined. In other embodiments, the driver profile 29 is updated by making incremental adjustments based on the driving style as most recently determined.” (See ¶47.)  Such disclosure suggests that when a difference between the driving characteristic during manual driving and driving characteristics in the learning result is larger than a predetermined value, registering the driving characteristics during manual driving as a learning result of a new driver.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Nagy et al. publication such that when a difference between the driving characteristic during manual driving and driving characteristics in the learning result is larger than a predetermined value, registering the driving characteristics during manual driving as a learning result of a new driver, as suggested by the Nagy et al. publication, in order to facilitate creating a new profile or adjusting/modifying an old profile.

As to claim 3,
the first embodiment of Nagy is considered to disclose when a learning result of a new driver is to be registered, requesting an occupant to input information that identifies the driver.  (See ¶45 and ¶47 of the Nagy et al. publication.)

As to claim 6,
the modified first embodiment of Nagy discloses the invention substantially as claimed, except for
as a travel frequency in an area where the vehicle travels becomes higher, using more preferentially driving characteristics of the area as driving characteristics during manual driving at the time of identifying the driver.
In other embodiments, the electronic controller 12 may access profile information and/or use information in linked accounts to provide or augment the forward-looking or context sensitive display to control other suitable functions of the autonomous vehicle 11.  (See ¶41.)  Such disclosure suggests as a travel frequency in an area where the vehicle travels becomes higher, using more preferentially driving characteristics of the area as driving characteristics during manual driving at the time of identifying the driver.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Nagy et al. publication, as a travel frequency in an area where the vehicle travels becomes higher, by using more preferentially driving characteristics of the area as driving characteristics during manual driving at the time of identifying the driver, as suggested by the Nagy et al. publication, in order to facilitate use of a vehicle by multiple drivers.

As to claim 7,
the first embodiment of Nagy is considered to disclose using a deceleration timing during manual driving as the driving characteristics during manual driving.  (See ¶48.)

As to claim 8,
the first embodiment of Nagy is considered to disclose using an inter-vehicular distance between the vehicle and a preceding vehicle as the driving characteristics during manual driving.  (See ¶40.)

As to claim 9,
the first embodiment of Nagy is considered to disclose using a vehicle velocity during a deceleration operation during manual driving as the driving characteristics during manual driving.  (See ¶48.)

As to claim 11,
the first embodiment of Nagy is considered to disclose using a vehicle velocity during a deceleration operation during manual driving as the driving characteristics during manual driving.  (See ¶33, ¶37 and ¶38.)
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the Nagy et al. publication in view of U.S. Patent Application Publication No. 2018/0012092 A1 to Gleeson-May et al. (herein after “Gleeson-May” or “Gleeson-May et al. publication").
As to claim 2,
the modified first embodiment of the Nagy et al. publication discloses the invention substantially as claimed, except for
requesting an occupant to provide an approval to registration, when a learning result of a new driver is to be registered.
Requesting and providing an approval to registration of a new driver is old and well known, as demonstrated by the Gleeson-May et al. publication who discloses identifying a new driver.  (See ¶106.)  Such disclosure suggests requesting an occupant to provide an approval to registration, when a learning result of a new driver is to be registered.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Nagy et al. publication to request an occupant to provide an approval to registration, when a learning result of a new driver is to be registered, as suggested by the Gleeson-May et al. publication, in order to facilitate use of a vehicle by multiple drivers.

As to claim 5,
the Nagy et al. publication, as modified by the Gleeson-May et al. publication, is considered to disclose comparing the driving characteristics during manual driving with the learning result corresponding to a driver; and when a plurality of learning results having driving characteristics in which a difference between the driving characteristics during manual driving and driving characteristics in the learning result is within a predetermined value have been found, requesting an occupant to select any of drivers corresponding to the found learning results.  (See ¶45 – ¶47 of the Nagy et al. publication and ¶106 of the Gleeson-May et al. publication.)

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667